ALLIANCEBERNSTEIN L.P. CODE OF BUSINESS CONDUCT AND ETHICS “Trust is the foundation of an investment management company, an attribute that takes years to establish and just days to destroy. Promoting and sustaining a fiduciary culture is, therefore, a business imperative.” - Lewis A. Sanders, Chief Executive Officer Updated February 2008 Pageof [INSERT PAGE NUMBER] A Message from Lewis A. Sanders, Chief Executive Officer of AllianceBernstein Trust is the foundation of an investment management company, an attribute that takes years to establish, constant vigilance to maintain, and just days to destroy.Honesty, integrity, and high ethical standards must therefore be practiced on a daily basis in order to protect this most critical asset. Enhancing our sensitivity to our fiduciary obligations, and ensuring that we meet those obligations is an imperative for all. TheInternal Compliance Controls Committee, the Code of Ethics Oversight Committee, the Conflicts Officer and the Office of the Company Ombudsmanprovide AllianceBernstein employees with comprehensive guidance and multiple avenues in which to explore work-related issues or questions. AllianceBernstein has long been committed to maintaining and promoting high ethical standards and business practices.We have prepared this Code of Business Conduct and Ethics (the “Code”) in order to establish a common vision of our ethical standards and practices.The Code is intended to establish certain guiding principles for all of us and not to be an exhaustive guide to all the detailed rules and regulations governing the conduct of business in the various countries where we do business. Separately, we have prepared a series of fiduciary and business-related policies and procedures, which set forth detailed requirements to which all employees are subject.We also have prepared various Compliance Manuals, which provide in summary form, an overview of the concepts described in more detail in this Code and in our other policies and procedures. You should take the time to familiarize yourself with the policies in this Code and use common sense in applying them to your daily work environment and circumstances. Your own personal integrity and good judgment are the best guides to ethical and responsible conduct.If you have questions, you should discuss them with your supervisor, the General Counsel, the Chief Compliance Officer or a representative of the Legal and Compliance Department or Human Resources. If the normal channels for reporting are not appropriate, or if you feel uncomfortable utilizing them, issues may be brought to the attention of the Company Ombudsman, who is an independent, informal and confidential resource for concerns about AllianceBernstein business matters that may implicate issues of ethics or questionable practices. Our continued success depends on each of us maintaining high ethical standards and business practices. I count on each of you to apply good ethics and sound judgment in your daily responsibilities in order to help ensure that success. Lewis A. Sanders Pageof [INSERT PAGE NUMBER] AllianceBernstein L.P CODE
